          Case 1:20-cv-03090-LMM Document 30-1 Filed 02/12/21 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

     LORENZO BYRD, ON BEHALF OF
     TOMMY L. BYRD, AN
     INCOMPETENT ADULT ,                        Civil Action No.

                P LAINTIFF ,                    1:20-cv-03090-LMM

     v.
     UNITED STATES OF AMERICA,

                D EFENDANT .

            DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF
                     DOCUMENTS TO PLAINTIFF

          Defendant United States of America (“Defendant” or “United States”), by and

through the United States Attorney for the Northern District of Georgia, requests that

Plaintiff produce the requested documents to Trishanda Treadwell, Assistant U. S.

Attorney, Office of the United States Attorney, 75 Ted Turner Drive S.W., Suite 600,

Atlanta, Georgia 30303, in accordance with Rule 34 of the Federal Rules of Civil

Procedure.

                                       Definitions
1.        “Complaint” shall mean Plaintiff’s Original Complaint filed on July 24, 2020
          [Doc. 1].

2.        “Document” shall mean all items described in Rule 34(a) of the Federal Rules
          of Civil Procedure.
     Case 1:20-cv-03090-LMM Document 30-1 Filed 02/12/21 Page 2 of 6




3.   Within the Requests in this document, “Plaintiff” shall mean Tommy Byrd, as
     well as his agents, affiliates, representatives, or any other persons acting, or
     who acted, or who purported to act on his behalf.
4.   “You” and “your” shall refer to Plaintiff, as well as his agents, affiliates,
     representatives, or any other persons acting, or who acted, or who purported
     to act on his behalf.

5.   Within the Requests in this document, the United States Department of
     Veteran of Affairs shall be referenced by name or as Defendant, Agency,
     VAMC, or United States.

6.   “And” and “or” shall mean and include both the conjunctive and the
     disjunctive.
7.   “Referring or relating” shall mean reflecting, containing, pertaining,
     indicating, showing, concerning, constituting, evidencing, describing,
     discussing, or otherwise mentioning.

8.   The singular shall mean and include the plural, and vice versa.

                                   Instructions
1.   Production of documents is requested of documents, including all
     attachments, appendices, exhibits, cover sheets, or facsimile transmission
     sheets.
2.   If any responsive document is to be withheld or redacted on the basis of a
     claim of privilege or work product, your response should provide the
     information required by Fed. R. Civ. P. 26(b)(5)(A)(i) and (ii).

3.   As to each request, if you object to the request, then for each objection indicate
     whether any responsive materials are being withheld on the basis of that
     objection.

4.   These Requests are continuing, requiring that you supplement production if
     you obtain at any time additional or different documents or tangible things
     which are responsive to these Requests.
        Case 1:20-cv-03090-LMM Document 30-1 Filed 02/12/21 Page 3 of 6




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

   LORENZO BYRD, ON BEHALF OF
   TOMMY L. BYRD, AN
   INCOMPETENT ADULT ,                        Civil Action No.

              P LAINTIFF ,                    1:20-cv-03090-LMM

   v.
   UNITED STATES OF AMERICA,

              D EFENDANT .

                            CERTIFICATE OF SERVICE
       I certify that on this day, I have served the foregoing DEFENDANT’S
FIRST REQUESTS FOR PRODUCTION OF DOCUMENTS on counsel of
record by emailing a copy to Plaintiff’s counsel of record to the email addresses
listed below:

                    Tom Jacob
                    tjacob@nationaltriallaw.com
                    Whitehurst, Harkness, Brees, Cheng, Alsaffer,
                    Higginbotham & Jacob, P.L.L.C.
                    7500 Rialto Blvd. Bldg. Two
                    Suite 250
                    Austin, TX 78735
        This ____ day of __________________________.

                                       /s/Trishanda L. Treadwell
                                       Trishanda Treadwell
                                       Assistant U.S. Attorney
          Case 1:20-cv-03090-LMM Document 30-1 Filed 02/12/21 Page 4 of 6




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

     LORENZO BYRD, ON BEHALF OF
     TOMMY L. BYRD, AN
     INCOMPETENT ADULT ,                        Civil Action No.

                P LAINTIFF ,                    1:20-cv-03090-LMM

     v.

     UNITED STATES OF AMERICA,

                D EFENDANT .

          DEFENDANT’S FIRST INTERROGATORIES TO PLAINTIFF
          Defendant United States of America (“Defendant” or “United States”), by and

through the United States Attorney for the Northern District of Georgia, requests that

requests that Plaintiff provide verified responses to the interrogatories, as required

by the Federal Rules of Civil Procedure 33, the Local Rules, and the Standing Orders

of the Court. To the extent Plaintiff asserts any objection, Plaintiff should respond to

any portion that is unobjectionable. Plaintiff should serve the verified interrogatory

responses via email to Trishanda L. Treadwell at trish.treadwell@us.doj.gov.

                                       Definitions

1.        “Complaint” shall mean Plaintiff’s Original Complaint filed on July 24, 2020
          [Doc. 1].

2.        “Document” shall mean all items described in Rule 34(a) of the Federal Rules
          of Civil Procedure.




                                            1
     Case 1:20-cv-03090-LMM Document 30-1 Filed 02/12/21 Page 5 of 6




3.   “Plaintiff” shall mean Tommy Byrd, as well as his agents, affiliates,
     representatives, or any other persons acting, or who acted, or who purported
     to act on his behalf.
4.   “You” and “your” shall refer to Plaintiff, as well as his agents, affiliates,
     representatives, or any other persons acting, or who acted, or who purported
     to act on his behalf.
5.   The United States Department of Veteran of Affairs may be referenced by
     name or as Defendant, Agency, VAMC, or United States.

6.   “And” and “or” shall mean and include both the conjunctive and the
     disjunctive.

7.   “Referring or relating” shall mean reflecting, containing, pertaining,
     indicating, showing, concerning, constituting, evidencing, describing,
     discussing, or otherwise mentioning.
8.   The singular shall mean and include the plural, and vice versa.
9.   The term “identify” means:
     When used with respect to a person, his/her or its:
     (a) full name and present known address;
     (b) present or last known position and business affiliation;
     (c) position and business affiliation at the time in question;
     (d) residence telephone number and business telephone number
     When used with reference to a document:
     (a) the date it was created;
     (b) its author, and if different, the signor or signors;
     (c) the addressee(s);
     (d) its present or last known custodian; and
     (e) the type of document.




                                          2
        Case 1:20-cv-03090-LMM Document 30-1 Filed 02/12/21 Page 6 of 6




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

   LORENZO BYRD, ON BEHALF OF
   TOMMY L. BYRD, AN
   INCOMPETENT ADULT ,                      Civil Action No.

             P LAINTIFF ,                   1:20-cv-03090-LMM

   v.

   UNITED STATES OF AMERICA,

             D EFENDANT .

                             CERTIFICATE OF SERVICE
       I certify that on this day, I have served the foregoing DEFENDANT’S FIRST
INTERROGATORIES TO PLAINTIFF on counsel of record by emailing a copy
to Plaintiff’s counsel of record to the email addresses listed below:
                   Tom Jacob
                   tjacob@nationaltriallaw.com
                   Whitehurst, Harkness, Brees, Cheng, Alsaffer,
                   Higginbotham & Jacob, P.L.L.C.
                   7500 Rialto Blvd. Bldg. Two
                   Suite 250
                   Austin, TX 78735

        This 23rd day of December, 2020.

                                     /s/Trishanda L. Treadwell
                                     Trishanda Treadwell
                                     Assistant U.S. Attorney




                                       10
